Case 1:17-cv-10432-DJC Document 47 Filed 12/17/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                          Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.



                DEFENDANT’S MOTION IN LIMINE TO PRECLUDE
                   EVIDENCE OF USCG FORM 2692 REPORTS

        Now comes the defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned civil

action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Motion In Limine to Preclude Evidence of any USCG Form 2692 Incident

Reports pursuant to F.R.E. 401 and 403.

                                       BACKGROUND

        It is anticipated that Plaintiff will seek to offer evidence at trial about United States

Coast Guard Form 2692 Incident Reports from prior incidents and the fact that no USCG

Form 2692 Incident Report was filed in this matter and perhaps others.

        Defendant seeks to preclude any and all mention of USCG Form 2692 Reports

because whether or not such reports are filed with the US Coast Guard for this incident or

others is not relevant to the claim and inclusion of any such reports in civil matters is barred

by statute.
Case 1:17-cv-10432-DJC Document 47 Filed 12/17/18 Page 2 of 3
                                               2


                                        ARGUMENT

       “Notwithstanding any other provision of law, no part of a report of a marine casualty

investigation conducted under section 6301 of this title...including findings of fact,

opinions, recommendations, deliberations, or conclusions, shall be admissible as evidence

or subject to discovery in any civil or administrative proceedings.” 46 U.S.C. § 6308(a).

“The phrase ‘no part’ excludes the entire report and the list of specifically excluded

contents is ‘illustrative and not exclusive’.” Falconer v. Penn Mar., Inc., 397 F. Supp. 2d

68, 70 (D. Me. 2005) (citing In re Danos & Curole Marine Contractors, Inc., 278

F.Supp.2d 783, 785 (E.D.La.2003)). The purpose of this statutory bar is to prevent USCG

investigations and findings from influencing civil liability proceedings.

       Here, Defendant anticipates that the Plaintiff will seek to offer at trial that a USCG

Form 2692 Report was not filed with the US Coast Guard for this incident and perhaps

others. Plaintiff may seek to offer USCG Incident Reports for other incidents as well.

Allowing such evidence is improper because (1) whether such a report was filed is wholly

irrelevant about whether the Steamship Authority had notice and opportunity to cure any

alleged hazard that caused the Plaintiff’s injury and (2) allowing such evidence undermines

the purpose of the statutory bar on precluding such evidence from trial. Indeed, a Master’s

decision to file a USCG Form 2692 Incident Report should not be influenced by the

outcome of any litigation or civil liability proceedings. Should the Plaintiff be allowed to

offer such decisions at trial, then the Steamship Authority will necessarily be influenced as

to when and what to report to the US Coast Guard in future endeavors.

       WHEREFORE, Defendant respectfully moves this Honorable Court that all

evidence concerning USCG Form 2692 Reports or reporting incidents to the US Coast

Guard should be precluded from trial.
Case 1:17-cv-10432-DJC Document 47 Filed 12/17/18 Page 3 of 3
                                                3




                                                        By its attorneys,
                                                        CLINTON & MUZYKA, P.C.

                                                        /s/ Olaf Aprans
                                                        ___________________________
                                                        Thomas J. Muzyka
                                                        BBO NO: 365540
                                                        Olaf Aprans
                                                        BBO NO: 670434
                                                        88 Black Falcon Avenue
                                                        Suite 200
                                                        Boston, MA 02210
                                                        (617) 723-9165
                                                        Fax#: (617) 720-3489
                                                        Email: oaprans@clinmuzyka.com




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on December 17, 2018.


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
